Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000310
                                                       07-OCT-2016
                                                       01:10 PM




                          SCWC-15-0000310 


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee, 


                                 v. 


          KAWIKA K. AKUI, Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

                (CAAP-15-0000310 CR. NO. 13-1-1094) 


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Defendant-Appellant’s application for writ 


 of certiorari, filed on August 26, 2016, is hereby rejected. 


           DATED: Honolulu, Hawaiʻi, October 7, 2016. 


                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson